Title: To George Washington from Richard Varick, 8 September 1780
From: Varick, Richard
To: Washington, George


                        Dear Sir:
                            Head Quarters, Robinson’s House, September 8, 1780.
                        
                        I do myself the honour to inclose your Excellency copy of a letter from Col. Hay of the 5th inst. In answer to his letter I informed him “that our force on the lines was already inadequate to the duty required to be done in that quarter, and that I did not think it prudent to withdraw the two companies of Malcom’s brigade, without first advising with your Excellency on the subject; and that I should inform him of the result as soon as I was favoured with your orders.” I shall therefore be happy to receive your Excellency’s directions in this matter by the returning express. I have the honour to be with every sentiment of regard & respect, Your Excellency’s Most obed. & very hum. servt
                        
                            R.V.
                        
                    